DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claim 1.  The phrase “the wheel brake” is indefinite.  It is unclear to the Examiner whether Applicant intends to limit the at least one respective wheel brakes to a single wheel brake or not.  Examiner notes that Applicant may consider reciting --the at least one respective wheel brakes-- to avoid confusion.
Re: claim 8.  The phrase “the anti-lock brake control system” lacks proper antecedent basis in the claim.
The remaining claims are indefinite due to their dependency from claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2005/0162008 to Bickel et al. in view of DE-102008031327 (DE’327).
Re: claims 1 and 10.  Bickel et al. show in figure 1 an electrohydraulic brake system of an off-road vehicle, comprising:
a first brake circuit as labeled associated with a first or front vehicle axle,
a second brake circuit as labeled associated with at least one second or rear vehicle axle,


See Next Page.
[AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    407
    527
    media_image1.png
    Greyscale

[AltContent: textbox (2nd brake circuit)][AltContent: textbox (1st brake circuit)]
at least one respective wheel brake mentioned in paragraph [0033] associated with a vehicle wheel for each of the first and second vehicle axles wherein the wheel brake has a brake cylinder mentioned in paragraph [0039]
configured to be pressurized by a hydraulic pressure fluid,

an electronic control unit labeled as ECU having a brake force distribution function,

at least one respective central brake force distribution valve CVFA, CVRA for each of the first and second brake circuits,


signal, and

at least one respective signal output of the electronic control unit for each of
the at least one brake force distribution valve,

wherein the electronic control unit is configured to hydraulically pressurize the
brake cylinders of the wheel brakes on respective vehicle axles by directing the hydraulic pressure fluid to at least one of the first and second brake circuits in cooperation with the central brake force distribution valve as disclosed in paragraph [0020], but is silent with regards to the brake pedal being associated with a brake signal generator and the ECU being configured to pressurized the cylinders of the wheel brakes in cooperation with the brake signal generator.
	DE’327 teaches in the English abstract the use of a brake system  with an electrical brake signal generator  with an ECU configured to receive electrical signals of the brake signal generator and release electrical signals to the brake.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the brake system of Bickel et al. to have included a brake signal generator associated with the brake pedal, in view of the teachings of DE’327, in order to provide a means of incorporating a signal associated with brake pedal actuation data in the electronic control of the hydraulic brake system in order to help coordinate braking with the desires of the vehicle operator.    

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the brake force distribution valves of Bickel et al., as modified, to have been embodied as proportional valves, in view of the teachings of Bickel et al., in order to provide a means of ensuring that brake pressure is better fed to the wheel brakes as taught by Bickel et al. in paragraph [0020].
	Re: claim 3.  Bickel et al., as modified, teach in figure 1 of Bickel et al. the limitation wherein at least one of the first and second brake circuits has a central pressure sensor 19 for monitoring a prevailing brake pressure and wherein the electronic control unit has a signal input for each of the at least one central pressure sensor.
	Re: claim 6.  See paragraph [0024] of Bickel et al. and see ABS control valves IVFL, OVFL and the respective similar valves for each wheel in figure 1 of Bickel et al.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2005/0162008 to Bickel et al. in view of DE-102008031327 (DE’327) as applied above, and further in view of US Patent Application 2007/0194623 to Miyazaki.
Miyazaki teaches in figure 1 the limitation wherein at least one of the first and second brake circuits has a central pressure sensor 48FR, 48FL for monitoring a prevailing brake pressure and wherein the electronic control unit has a signal input for each of the at least one central pressure sensor as taught in paragraph [0046].
.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2005/0162008 to Bickel et al. in view of DE-102008031327 (DE’327) as applied above, and further in view of US Patent Application 2013/0062932 to Yagashira et al.
Yagashira et al. teach in figure 1 the use of a wheel speed sensor 108 associated with each vehicle wheel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the brake system of Bickel et al., as modified, to have modified each wheel to have included a wheel speed sensor, in view of the teachings of Yagashira et al., in order to provide a means of detecting the wheel speed at each vehicle wheel in order to better actively control deceleration efforts of the vehicle for purposes such as ABS or traction or vehicle dynamics control.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2005/0162008 to Bickel et al. in view of DE-102008031327 (DE’327) as applied above, and further in view of WO 2017/009503 (using US Patent Application 2018/0216679 to Ortega Moreno as an English equivalent).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the brake system of Bickel et al., as modified, to have included temperature sensors in view of the teachings of Ortega Moreno, in order to provide a means of actively controlling braking based off of the brake pressure temperature since the viscosity of the brake fluid changes with temperature which would affect braking capacity.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2005/0162008 to Bickel et al. in view of DE-102008031327 (DE’327) as applied above, and further in view of US Patent Application 2012/0215414 to Watanabe.
Watanabe teaches in paragraph [0057] the use of valves of ABS control being embodied as PWM valves. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the brake system of Bickel et al., as modified, to have included the ABS control valves to have been embodied as PWM valves, in view of the teachings of Watanabe, in order to provide a control means that includes the advantages of low cost and high flow rate gain.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2005/0162008 to Bickel et al. in view of DE-102008031327 (DE’327) as applied above, and further in view of JP-201339855 (JP’855).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the brake system of Bickel et al., as modified, to have included a starter control system cooperating with the ABS control system, in view of the teachings of JP’855 in order to provide a means of initiating the ABS without time lag such that locking of the wheel can be prevented reliably as taught by JP’855.  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2005/0162008 to Bickel et al. in view of DE-102008031327 (DE’327) as applied above, and further in view of US Patent Application 2006/0226698 to Reibe et al.
Reibe et al. teach in figure 3 the use of a redundant circuit BSCU 1 and BSCU 2 with two EMACs to each service the left and right brakes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the brake system of Bickel et al., as modified, to have included redundancy, in view of the teachings of Reibe et al., in order to provide a means of providing braking capacity to the wheel brakes in case of failure of the main circuits for improved safety.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2005/0162008 to Bickel et al. in view of DE-102008031327 (DE’327) .
Bensch et al. teach in paragraph [0053] the use of a brake system in an off-road vehicle in the form of a tractor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the brake system of Bickel et al., as modified, to have been for a tractor, in view of the teachings of Bensch et al., in order to provide a means of effectively braking a tractor for improved safety.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114.  The examiner can normally be reached on Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







mmb
September 11, 2021
/MELODY M BURCH/           Primary Examiner, Art Unit 3657